Exhibit 10.2
[DATE]
[Eligible Director]
Dear                     :
This will confirm that, in accordance with the Restated Directors Stock Plan
(the “Plan”) of The Talbots, Inc. (the “Company”), you have been granted an
Option for                      shares of Talbots common stock effective
                     ___, ___ (“Grant Date”).
Details of Option Grant
The exercise price for each share of common stock subject to this Option is
$                     per share, which was the closing price of the common stock
on the Grant Date as reported by the New York Stock Exchange.
This Option shall vest for 100% of the shares covered by this Option on
                     ___, ___, which is the last business day of the Company’s
___ fiscal year. Vesting of all or a portion of the shares covered by this
Option may occur earlier under the terms included below. This Option may be
exercised only to the extent the Option is vested and exercisable. The Option
will expire ten (10) years from the Grant Date. This Option is subject to all of
the terms of the Plan.
Performance Accelerated Vesting
To the extent not earlier vested, this Option shall vest, in increments, based
on the achievement, over a period of 15 trading days during any 20-consecutive
trading day period, of a Closing Price on the Company’s common stock equaling or
exceeding the applicable threshold amounts set forth below:

      Vesting Percentage   Stock Price Threshold  
[Insert Vesting Percentage]
  $[Insert Stock Price]
[Insert Vesting Percentage]
  $[Insert Stock Price]
[Insert Vesting Percentage]
  $[Insert Stock Price]

“Closing Price” means the closing price of Talbots common stock reported by the
NYSE or the

 



--------------------------------------------------------------------------------



 



principal securities exchange on which Talbots common stock is then listed or
traded.
In the event of any stock split, stock dividend, split-up, spin-off,
recapitalization, merger, consolidation, reorganization, or other similar
extraordinary corporate event, the Board of Directors will equitably adjust the
above Stock Price Thresholds to the extent (if any) the Board determines that
the adjustment is necessary or advisable to preserve the intended incentive and
benefit set forth above.
Vesting Upon Cessation of Board Membership
Upon your retirement, death, or any other cessation of your Board service for
any reason (other than for cause, or your unilateral decision to resign from the
Board), any unvested shares of Talbots common stock subject to the Option shall
continue to vest and become exercisable following such retirement, death or
other cessation of Board service at the same time or times as such option shares
would otherwise have vested hereunder had such Board service continued. Upon a
termination of Board service for cause or such unilateral resignation, the
Option as to any unvested shares will automatically expire as of the effective
date of the cessation of Board service.
Exercise Period Upon Cessation of Board Membership
Upon your retirement, death or other cessation of your Board service for any
reason (other than for cause), this Option will continue to be exercisable with
all vested shares and any shares which subsequently become vested in accordance
with the terms of this Option, (i) for a period of three (3) years following the
effective date of your cessation of Board service or (ii) ninety (90) days
following the vesting date of those particular option shares which vest
following cessation of Board service, whichever period is greater. In no event,
however, shall this Option be exercisable after ten (10) years from the Grant
Date.
Upon the cessation of Board service for cause, the exercise period for all
vested shares will continue for 90 days following the effective date of such
cessation of Board service.
Vesting Upon a Change in Control Event
This Option, to the extent then outstanding and unvested, shall immediately vest
upon a Change in Control Event (as such term is defined in the Company’s 2003
Executive Stock Based Incentive Plan).
Sincerely,

            THE TALBOTS, INC.
      By:                      Richard T. O’Connell, Jr.             Secretary,
Board of Directors   

 